FILED
                            NOT FOR PUBLICATION                              SEP 30 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10342

               Plaintiff - Appellee,              D.C. No. 4:10-cr-00203-JMR

  v.
                                                  MEMORANDUM *
RAMON DOMINGUEZ-ROMERO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                       John M. Roll, Chief Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Ramon Dominguez-Romero appeals from his guilty-plea conviction and

30-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Dominguez-Romero’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to withdraw as counsel of record. We have provided the appellant the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   10-10342